Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 1 of 51

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
KATHLEEN NGUYEN §
VS. CIVIL ACTION NO. 5:19-cv-1359
COSTCO WHOLESALE CORPORATION

DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION:

COSTCO WHOLESALE CORPORATION (hereinafter “COSTCO”), files this Notice of
Removal under 28 U.S.C. $$ 1441, 1446, and 1332, and shows the following:

I.
INTRODUCTION

1.1 On October 15, 2019, Plaintiff KATHLEEN NGUYEN filed a personal injury
lawsuit in the 438th District Court of Bexar County, Texas, against, Defendant COSTCO
WHOLESALE CORPORATION in Cause No. 2019CI21616. Plaintiff alleges that she suffered
injuries as a result of slipping on “a puddle of liquid.” See Exhibit A, Plaintiff's Original Petition,
Paragraph 5. Plaintiff has alleged that her damages are in excess of $1,000,000.00. See Exhibit
A, Plaintiffs Original Petition, Paragraph 4.

1.2 The state court action is one over which this Court has original jurisdiction under
the provisions of 28 U.S.C. $1332, and is one which may be removed to this Court by Defendant
pursuant to the provisions of 28 U.S.C. $1441, in that it is a civil action wherein the matter in
controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between

citizens of different states.

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 2 of 51

1.3 Service of Citation of Plaintiffs Original Petition on Defendant Costco was
executed on October 21, 2019. See Exhibit B, Service of Process Transmittal.

1.4 Defendant Costco filed their Original Answer in the state court action on October
31, 2019. See Exhibit C, Defendant Costco Wholesale Corporation’s Original Answer.

IL.
THE PARTIES

2.1 Plaintiff is a Texas citizen, with her residence in Nueces County, Texas, at the time
this action commenced. See Exhibit A, Plaintiff's Original Petition, Paragraph 2.

2.2 Defendant Costco is a Washington Corporation with its principal place of business
in the State of Washington. See Exhibit D, Franchise Tax Account Status, Office of Texas

Comptroller.

UI.
PROCEDURAL REQUIREMENTS FOR REMOVAL

3.1 Removal is timely, as this notice is filed within 30 days of service on Defendant of
summons and Plaintiff's Original Petition in this matter on October 21, 2019. 28 USC.
$1446(6) (1).

3.2 Upon filing of this Notice of Removal, written notice of the filing is being given by
Defendant Costco to Plaintiff and Plaintiffs counsel as required by law. A copy of this Notice is
also being filed with the Clerk of the Court in Bexar County, Texas, where the cause was originally
filed. See Exhibit E, Defendant’s Notice of Filing of Notice of Removal. A copy of all processes,

pleadings, and orders have been filed separately with this Court pursuant to 28 U.S.C. §1446(a).

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 3 of 51

IV.
VENUE

4.1 Venue in this district is proper because the Western District of Texas, San Antonio
Division, includes Bexar County, where the alleged incident occurred, and where the original
lawsuit is pending. See Exhibit A, Plaintiff's Original Petition, Paragraph 4; 28 U.S.C. $1441 (a).

V.
JURISDICTIONAL BASIS FOR REMOVAL

5.1 Removal is proper pursuant to 28 U.S.C. $1332 because there is complete diversity
between the parties and Plaintiff seeks damages in excess of $75,000.00.

5.2 Defendant Costco is not a citizen or resident of the state of Texas.

5.3 Defendant Costco is a Washington Corporation with its principle places of business
in the State of Washington.

5.4 With regard to the amount in controversy, Plaintiffs Original Petition pleaded
damages in excess of $1,000,000.00. Exhibit A, Plaintiff's Original Petition, Paragraph 4.

VI.
JURY DEMAND

6.1 Defendant Costco filed a jury demand in their Original State Court Answer.
Defendant Costco hereby asserts its rights under the Seventh Amendment to the U.S. Constitution
and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

VI.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Defendant Costco Wholesale Corporation
prays that this Notice of Removal be deemed sufficient and that proceedings attached hereto be
removed from the 438th District Court of Bexar County, Texas, to the docket of this Honorable

Court.

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 4 of 51

Respectfully submitted,

SHELTON & VALADEZ, P.C.

600 Navarro, Suite 500

San Antonio, Texas 78205
rvaladez@shelton-valadez.com
Telephone: (210) 349-0515
Telecopier: (210) 349-3666

By: PD Oe bey purmies)

ROBERT A. VALADEZ

State Bar No. 20421845

COUNSEL FOR DEFENDANT

COSTCO WHOLESALE CORPORATION

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 5 of 51

 

CERTIFICATE OF SERVICE
I certify that a true and correct copy of the above and foregoing was served by certified
mail return receipt requested in accordance with Federal Rules of Civil Procedure on th pL day
of November 2019, to:
Nathaniel Mack

LAW OFFICES OF NATHANIEL MACK III, PLLC
1777 NE Loop 410 Suite 600

San Antonio Texas, 78217
nmack(@macktexaslaw.com

OO} —_ # lang etal S377

ROBERT A. VALADEZ
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 6 of 51

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
KATHLEEN NGUYEN §
VS. CIVIL ACTION NO. 5:19-cv-1359
COSTCO WHOLESALE CORPORATION

INDEX OF DOCUMENTS FILED WITH REMOVAL
A. Plaintiff's Original Petition
B. Service of Process Transmittal
C. Defendant Costco Wholesale Corporation’s Original Answer
D. Defendant Costco Wholesale Corporation’s Jury Demand
E. State Court Docket Sheet
F. Franchise Tax Account Status, Office of Texas Comptroller

G. Defendant’s Notice of Filing of Notice of Removal

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 7 of 51

EXHIBIT “A”

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 8 of 51
FILED
10/15/2019 9:18 AM
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Victoria Angeles

20190121616

    
 

 

 

CAUSE NO.
KATHLEEN NGUYEN, § IN THE DISTRICT COURT
Plaintiff, § oe
§
" S 438th BER
§ JUDICAL DISTRICT.
COSTCO WHOLESALE S eS
CORPORATION, §
§
Defendant. § BEXAR COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR DISCLOSURE, REQUEST
EOR ADMISSION, REQUEST FOR PRODUCTION, AND FIRST SET OF
INTERROGATORIES

TO THE HONROABLE JUDGE OF SAID COURT:

COMES NOW, KATHLEEN NGUYEN, hereinafter referred to as “Plaintiff,” in the above entitled
and numbered cause, complaining of and against COSTCO WHOLESALE CORPORATION,
hereinafter “Defendant,” and for cause of action would show the following unto the Court:

A. DISCOVERY CONTROL PLAN
1. Plaintiff intends that this case be conducted in accordance with a Level 3 Discovery
Control Plan, pursuant to Texas Rule of Civil Procedure 190.4.

B. THE PARTIES

2. Plaintiff, KATHLEEN NGUYEN, is an individual who resided in Nueces County,

Texas at the time of the events which form the basis of this lawsuit.

3, Defendant, COSTCO WHOLESALE CORPORATION is a corporation. This defendant
may be served citation in this matter by and through its registered agent for service, C T Corporation

System located at 1999 Bryan St. Ste. 900 Dallas, ‘Texas 75201, or wherever he may be found.

Case Numbel 201s 316 (oe Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 1 of 24

Petition, Request for Disclosure,
Request for Admission, Request for Production, and Virst Set of Interrogatories
 

Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 9 of 51

C. JURISDICTION AND VENUE

   

insurance company to seek Coutt intervention, Accordingly, although Plaintiff leaves the amount of
damages to a Jury of Plaintiff's peers, and subsequent to the verdict, and being allowed to submit any
necessaty trial amendment, Plaintiff would show the Court and Jury that due to the negligence of
Costco Wholesale Corporation, and the reprehensible conduct of their insurance carrier in refusing
reasonably and adequately resolve this matter without forcing litigation before a jury, Plaintiff seeks
monetaty relief in excess of $1,000,000.00 exclusive of other lawful amounts above and beyond the
verdict.

The incident made the basis of the suit occurred in Bexar County, Texas. As a result venue is
proper in Bexar County, Texas.

D. FACTS

5, The subject matter of this suit is a fall incident that occurred in or on the Defendant’s premises
5611 UTSA Boulevard, San Antonio, Texas, 78249. On or about October 7, 2019, the Plaintiff while
shopping at Defendant’s store, slipped in a puddle of liquid and fell hard to the ground. There were
no warning signs posted in the area to warn shoppers of this dangerous condition. The Defendants
were responsible for providing a safe area for the Plaintiff, an invitee at the time of the fall.
6. Defendants and its employees wete aware, or reasonably should have been aware, that this
unreasonably dangerous condition existed, yet made no efforts to reduce or eliminate the
unreasonably dangerous condition, nor did they warn Plaintiff about the dangerous condition. As a

result of the fall, Plaintiff sustained serious and permanent personal injuries and damages.

Napey di Gi Kbolesale Corporation . '
Case Number Arse i Rent Divan, POSument Type: PLAINTIFF'S ORIGINAL PETITION Page 2 of 24

Request for Admission, Request for Production, and Virst Set of Interrogatories
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 10 of 51

 

E. NEGLIGENCE OF THE DEFENDANTS

7. Plaintiff alleges that upon the occasion in question, Defendants failed to use ordinary care:

 
 
 

various acts and omissions in at least one or more of the following ways:

    
 

a. Failure to keep their premises reasonably safe for their customers;

 

b. Failure to reasonably and regularly inspect the premises for unreasonably dangerous...”
conditions; See eee
C. Failure to reasonably and regularly inspect the premises for unreasonably dangerous

conditions on areas known to regularly contain potential unreasonable dangers;

d. Failure to ensure that their employees reduce or eliminate any unreasonably
dangerous conditions;

€. Failure to maintain policies for inspecting the premises for unreasonably dangerous
conditions;

f. Failure to enforce policies for inspecting the premises for unreasonably dangerous
conditions;

g. Permitting a dangerous condition, of which Defendant should have reasonably been

awate, to exist for an unreasonable period of time;

h. Failure to provide adequate warning to Plaintiff of all unreasonably dangerous
conditions of which the Defendants had actual or constructive knowledge;

i. Failure to recruit, select, and hire competent employees capable of locating,
preventing, reducing, eliminating, and warning about unreasonably dangerous
conditions;

}. Failure to adequately train their employees in locating, preventing, reducing,
eliminating, and warning about unreasonably dangerous conditions;

k. Failure to adequately supervise their employees to ensure they are locating, preventing,
reducing, eliminating, and warning about unreasonably dangerous conditions; and

I. Failure to terminate employee’s incapable of locating, preventing, reducing,
eliminating, and warning about unreasonably dangerous conditions.

iginal Petition, Request for Disclosure,
Request for Admission, Request for Production, and First Set of Interragatories

Case Numbep AOISCat eT Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 3 of 24
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 11 of 51

Each and all of the above stated acts and/or omissions, taken together or individually,

   

sustained by Plaintiff.

F. RESPONDEAT SUPERIOR
8. At all relevant times herein, all of the agents, servants, or employees of Defendants who were in.
any way connected to this suit were acting within the course and scope of their employment ot
official duties and in furtherance of the duties of their office or employment. Therefore, the acts
or omissions of those agents, servants, or employees are attributable to Defendants and renders

Defendants liable for all damages suffered by Plaintiff under the doctrine of respondeat superior.

G. NEGLIGENCE OF THE DEFENDANTS’ EMPLOYEES

9. Plaintiff alleges that upon the occasion in question, the Defendants’ employees failed to use

ordinary care by various acts and omissions in at least one or more of the following ways:
a. Failure to keep the premises reasonably safe for its customers;
b. Failure to eliminate any unreasonably dangerous conditions; and

c. Failure to give adequate warning to Plaintiff of all unreasonably dangerous
conditions of which the employees had actual or constructive knowledge.
Each and all of the above stated acts and/or omissions, taken together or individually,
constitute negligence and the same are a direct and proximate cause of the injuries and damages

sustained by Plaintiff.

H. DAMAGES
10. As a result of the incident described above, Plaintiff has suffered severe personal injuries
including physical pain, mental anguish, permanent bodily impairment, and physical disfigurement and
will, with reasonable probability, continue to do so in the future by reason of the nature and severity

of her injuries and disfigurement. Plaintiff has also been caused to incur medical expenses and lost

Case Numbel 2OIsC 1B ee Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 4 of 24

ais Petition, Request for Disclosure,
Request for Admission, Request for Production, and Virst Set of Interrogatories

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 12 of 51

wages in the past and will, with reasonable probability, continue to incur medical expenses in the

future.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff respect

   

Defendants be duly cited to appear and answer herein and that, upon final trial of t
Plaintiff recover judgment against the Defendants for Plaintiffs damages, for costs of court, for pre-
and post-judgment interest as provided by law, and for such other further relief, both general and
special, at law or in equity, to which she may show herself justly entitled.

I. REQUEST FOR DISCLOSURE
Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you are requested to disclose, within fifty
(50) days of service of this request, the information or material described in Rule 194.2.

J. REQUEST FOR ADMISSIONS TO THE DEFENDANTS

Pursuant to Rule 198 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested to answer, within

fifty (50) days of setvice of this request, the following Requests for Admissions.

DEFINITIONS
For the purposes of the following requests, the following definitions apply:

“Premises” or “Premises in Question” means and refers to property located 5611 UTSA
Boulevard, San Antonio, Texas 78249,

“Plaintiff” and “Plaintiff's” means and refers to KATHLEEN NGUYEN.
“CONDITION” means and refers to the substance on the floor on which the Plaintiff fell.

"You", "Your" and "Defendants" means and refers to COSTCO WHOLESALE CORPORATION
as well as your attorneys, agents, employees, and all other natural persons or business or legal entities
acting, of purporting to act, for or on your behalf whether authorized to do so or not.

“Incident in Question” means and refers to the incident referred to in Plaintiff's Original
Petition.

Case Numbef\ 2th} ot64 pliolesale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 5 of 24

Sdaintifs Original Petition, Request for Disclosure,
Request for Admission, Request for Production, and First Set of Interrogatories
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 13 of 51

REQUESTS

Admit or deny that:

1) COSTCO WHOLESALE CORPORATION, as set forth in Plaintiff's Pett

x \
is:the’cotrect
name of Defendant? “

   
 
  

2) Defendant was a limited pattnership at the time of the Incident in Question:

3) Defendant owned the Premises at the time of the Incident in Question?

4) Defendant leased the Premises at the time of the Incident in Question?

5) Defendant was operating a business on the Premises at the time of the Incident in Question?
6) Defendant was in control of the Premises at the time of the Incident in Question?

7) Defendant was responsible for maintaining the floors where the CONDITION existed at the

time of the incident in question?
8) Defendant designed or caused to be designed the CONDITION?
9) It was within the power of the Defendant to correct the condition prior to Plaintiffs fall?
10) Defendant inspected the CONDITION prior to Plaintiffs fall?
11) Plaintiff was an invitee on the Premises at the time of the Incident in Question?

12) | The CONDITION was an unteasonably dangerous condition on the Premises at the time of
the Incident in Question?

13) The CONDITION was allowed to exist by Defendant on the premises?

14) Defendant knew or should have known of the CONDITION on the Premises at the time of
the Incident in Question?

15) Defendant had a duty to use reasonable care to reduce, eliminate or warn of the CONDITION
on the Premises at the time of the Incident in Question?

16) Defendant did not use reasonable care to reduce, eliminate or warn of the CONDITION on
the Premises at the time of the Incident in Question?

Fouts me i? y atte
Case Numbel AO1sia164 Bolesale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 6 of 24

faintiff's Original Petition, Request for Disclosure,

Request for Admission, Request for Production, and First Set of Interrogatonies

   
 

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 14 of 51

17) | The CONDITION on the Premises at the time of the Incident in Question was a proximate
cause of Plaintiff's damages? cs

 
  
  

 
  
  
 

 

18) Defendant’s failure to use reasonable care in reducing, eliminating, ot warning of the.
CONDITION on the Premises at the time of the Incident in Question was; prc oximate cause.,
of the Plaintiff's damages? *

19) Defendant failed to use reasonable care in hiring employees capable of recognizing, cor
and warning of dangerous conditions?

20) Defendant failed to use reasonable care in training its employees to recognize, correct, and
warn of dangerous conditions?

21) Defendant failed to use reasonable care in supervising its employees to ensure they recognize,
cottect, and warn of dangerous conditions?

22) Defendant failed to use reasonable care in terminating its employees who were incapable of
recognizing, correcting, and warning of dangerous conditions?

 

23) Plaintiff suffered physical injuries as a result of the Incident in Question?
24) Plaintiff suffered mental anxiety as a result of the Incident in Question?

25) Plaintiff will suffer mental anxiety in the future as a result of the Incident in Question?

26) Plaintiff has incurred medical expenses as a result of the Incident in Question?
27) Plaintiff will continue to incur medical expenses as a result of the Incident in Question?

28) Plaintiff has incurred lost wages in the past as a result of the Incident in Question?

29) Plaintiff will incur loss of earning capacity in the future as a result of the Incident in Question?
30) Plaintiff suffered physical disfigurement as a result of the Incident in Question?

31) Plaintiff will suffer physical disfigurement in the future as a result of the Incident in Question?
32) Plaintiff suffered physical impairment as a result of the Incident in Question?

33) Plaintiff will suffer physical impairment in the future as a result of the Incident in Question?

34) Plaintiff endured pain and suffering as a result of the Incident in Question?

Case Numbef 361 is BB plalesale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 7 of 24

viginal Petition, Request for Disclosure,
Request for Admission, Request for Production, and Virst Set of Interrogatories
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 15 of 51

35) Plaintiff will continue to endure pain and suffering as a result of the Incident in Question?

36) Plaintiff acted with ordinary care at the time of the Incident in Question?

 
 
 
 

37) COSTCO WHOLESALE CORPORATION, is responsible for the action
regarding failure to repair the CONDITION?

 

38) The Defendant had actual knowledge of the CONDITION prior to the incider

 

39) The Defendant took no effort to warn or protect Plaintiff from the condition?

K. REQUESTS FOR PRODUCTION TO THE DEFENDANTS

Pursuant to Rule 196 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested to produce, within
fifty (50) days of service of this request, the following information. Demand is hereby made fot
supplementation of the Defendants’ responses to this Request for Production as required by TEXAS

RULE OF CIVIL PROCEDURE 193.5,

DEFINITIONS AND INSTRUCTIONS
For purposes of the following Requests, the following definitions and instructions apply:

"You", "Your" and "Defendant" means and refers to the named Defendant responding to the
request, as well as yout attorneys, agents, employees, and all other natural persons or business or legal
entities acting, or purporting to act, for or on your behalf whether authorized to do so or not.

“Plaintiff” and “Plaintiffs” means and refers to KATHLEEN NGUYEN.

“Incident in Question” means and refers to the incident described in PlaintifPs Original
Petition.

“Premises” or “Premises in Question” means and tefers to property located at 5611 UTSA
Boulevard, San Antonio, Texas 78249.

"Document" means and includes writings of every type and from any source, including originals and
non-identical copies thereof, that ate in yout possession, custody, or control or known by you to exist.
This would include documents sent outside your organization to any source as well as documents
intended for internal use.

Nayvey dG Kholesale Corporation . 1
Case Numbet; Besse Document Type: PLAINTIFF'S ORIGINAL PETITION Page 8 of 24

fainti Petition, Request for Disclosure,
Request for Admission, Request for Production, and First Set of lnterragatories
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 16 of 51

The term also includes communications not only in words, but in symbols, pictures, sound recordings,
film, , tapes and information stored in, or accessible through, computer of other information storage
yee

   

   

 

 

statements, letters, memorandum recording telephone or in-person conferences, mati
press releases, purchase orders, records, schedules, memos of interviews, evaluations, written reports
of tests ot experiments, public relations releases, telegrams, teletypes, work papers, drafts of
documents, and all other writings whose contents relate to the subject matter of the discovery request.

"Custodian" means the person or entity with care, custody, control of the item or document that is
subject of inquiry. A request to identify the custodian of any item or document is a request to provide
the name, address and telephone number of said custodian.

"Photograph" means and includes any motion picture, still picture, transparency, videotape,
drawing, sketch, electronic image, negatives or any other recording of any non-verbal communication
in tangible form.

You are not asked to divulge or provide any information or documents that are privileged in
nature. However, for each document ot other requested information that you assert is privileged or
is not discoverable, identify that document or other requested information. State the specific
grounds for the claim or privilege or other ground for exclusion.

If a requested document once was but is no longer in the possession, custody or control of
Defendant or any of its representatives, state what disposition was made of such document.

If any of these requests cannot be responded to in full, please respond to the extent possible,
specifying the reason for Defendant’s inability to fully respond, and stating whatever information or
knowledge Defendant has concerning the portion to which Defendant cannot fully respond.

Overall v. Southwestern Bell ¥ ellow Pages, 869 S.W.2d 629 (Tex. App. — Houston [14 Dist.] 1994), no
writ, requires a patty to send the documents to the requesting party along with a copy of the
response. Unless there are thousands of documents, a party is not permitted to metely make
documents available at a specific location.

Pursuant to Rule 193.7, Texas Rules of Civil Procedure, the Defendant is hereby notified that
Plaintiff reserves the right to use at trial any and all documents Defendant produces in response to
this and any other discovery request.

tb holesale Corporation . ' i
Case Numbe S61scai64 Document Type: PLAINTIFF'S ORIGINAL PETITION Page 9 of 24

riginal Petition, Request for Disclosure,
Request for Admission, Request for Production, and First Set of Interragatories
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 17 of 51

REQUEST FOR PRODUCTION

 
   
  
 

or that Defendant intends to offer into evidence at trial.

2. Any and all photographs, movies, videotapes or other visual reproductio fet
has of the parties, persons with knowledge of relevant facts, the facilities, me¢ isms or items vn
involved, or scene of the Incident in Question.

3, All documents or tangible things prepared by, prepared for, or relied upon, by any expert
whom Defendant expects to call as a witness, including but not limited to, his/her report,
curticulum vitae, factual observations, learned treatises, publications, studies, opinions,
conclusions, photographs, field notes, calculations, models and exhibits. If any such expert
has not prepared a report, request is hereby made that one be prepared and furnished to
Plaintiffs attorney.

4. All documents or tangible things prepared by, prepared for, or relied upon, by any expert
whose work product, opinions, or mental impressions have been, or will be, reviewed or relied
upon, in whole or in part, by a testifying expert. This would include, but not be limited to,
his/her report, curriculum vitae, factual observations, learned treatises, publications, studies,
opinions, conclusions, photographs, field notes, calculations, models and exhibits.

5. All documents or tangible things prepared by, prepared for, or relied upon, by any expert who
has obtained knowledge about the case in some way other than consulting with Defendant’s
attorney. This would include, but not be limited to, his/her report, curriculum vitae, factual
observations, learned treatises, publications, studies, opinions, conclusions, photographs, field
notes, calculations, models and exhibits.

6. All published documents, treatises, periodicals or pamphlets on the subject of medicine,
accident reconstruction, any engineering field, and any other area of scientific study that you
claim to be a reliable authority which may be used by you at trial.

7. All published documents, treatises, periodicals or pamphlets on the subject of medicine,
accident reconstruction, any engineering field, and any other area of scientific study that any
testifying expert claims to be a reliable authority which may be used by you at trial.

8. All published documents, treatises, periodicals or pamphlets on the subject of medicine,
accident reconstruction, any engineering field, and any other area of scientific study that any
testifying expert has relied, or will rely, upon to support their opinions and mental impressions.

9, All documents, reports, publications, codes and regulations evidencing safety standards, laws,
regulations, ordinances, or industry standards which you now contend or will contend at trial
support any defensive theory.

Case Numbef 21g sats fesse Corparation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 10 of 24

Slants Petition, Request for Disclosure,
Request for Admission, Request for Production, and Virst Set of interrogatories
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 18 of 51

   
 

10.

il.
regulations, ordinances, or industry standards that any of your testifying e3
reliable authority which may be used at the time of trial.

12. A copy of any contract of employment that would govern Defendant's relationship with any
other entity or bear on the issue of “course and scope of employment.”

13. Copies of any and all statements made by Plaintiff concerning the subject matter of this
lawsuit, including any written statement signed or otherwise adopted or approved by Plaintiff
and any stenogtaphic, mechanical, electrical or other type of recording or any transcription
thereof.

14. Any written, taped or mechanically reproduced statement made of any Defendant or

Plaintiff.

15. Any and all statements made by the Defendant regarding the Incident in Question to their
insurance company, their employees, agents, independent contractors, adjusters, or
representatives, not including statements made to Defendant’s attorney.

16. Any and all drawings, surveys, plats, maps or sketches of the scene of the Incident in Question.

17. Any document, photographs, or other physical evidence that will be used or offered at trial.

18. All documents and tangible things (including papers, books, accounts, drawings, graphs,
charts, photographs, electronic or videotape recordings, data, and data compilations) that
constitute or contain matters relevant to the subject matter of the action.

19, The entire claim and investigation file, including but not limited to, statements, reports,
videotapes, drawings, memoranda, photographs, and documents, regarding the Incident in
Question generated or obtained by Defendant, Defendant's agents, or Defendant’s insurers in
the ordinary course of business.

20. The entire claim and investigation file, including but not limited to, statements, reports,

DBE
Case Number," sitet
aoe Original Petition, Request for Disclosure,

videotapes, drawings, memoranda, photographs, and documents, regarding the Incident in
Question generated or obtained by Defendant, Defendant's agents, or Defendant’s insurers
before the Plaintiff, or PlaintifPs attorney, outwardly manifested an intent to pursue a claim
against Defendant.

4 holesale Corporation

Document Type: PLAINTIFF'S ORIGINAL PETITION Page 11 of 24

Request for Admission, Request for Production, and Virst Set of Interrogatories
21,

22,

23,

24.

25.

26.

27,

28.

Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 19 of 51

The entire claim and investigation file, including but not limited to, statements, reports,
videotapes, drawings, memoranda, photographs, and documents, regarding the Incic
Question generated or obtained by Defendant, Defendant's agents, or Defendant's i uret ts
before the Plaintiff filed his/her Original Petition with the court. _ &# ,

  
 
   
  
 

 

Please produce any and all correspondence, communications, letter;
conversations, and all other documents or writings sent to or received fro

and between you and your insurance carrier concerning the subject matter ofthis iitw suit...

A copy of each primary, umbrella, and excess insurance policy or agreement, including the
declarations page, which was in effect at the time of the Incident in Question including all
nonwaiver agreements, resetvation of rights letters, or other documents or communications
regarding any contractual obligations owed by you.

A copy of each ptimary, umbrella, and excess insurance policy or agreement, including the
declarations page, which may provide coverage to satisfy all or part of any judgment which
may be rendered in this litigation including all non-waiver agreements, reservation of rights
letters, or other documents or communications regarding any contractual obligations owed by
you.

Any documents, reports, photographs, or other written records pertaining to any investigation
of the Incident in Question.

All documents regarding all other claims being currently made against Defendant’s insurance
policies for the Incident in Question other than by this Plaintiff.

Any and all settlement agreements, deals, contracts, understandings, “Mary Carter”
agreements, ot compromises between you or your tepresentatives and any other patty,
potential party, or potential third party defendant to this suit or its representatives, agents, or
insurers regarding any compromise, settlement, apportionment of liability or financial
responsibility, contingent or otherwise, or alignment of the parties on any issue with respect
to:

The Incident in Question;

Plaintiff's damages;

The presentation of any testimony;

Whether or how to conduct any cross-examination;

The performance of discovery; and/or

The presentation of any defense, excuse, or inferential rebuttal.

mo aoe

Copies of any document or statement that any witness of Defendant will use or you anticipate
may use to tefresh his or her memory, either for deposition or trial.

Case Numbef 4 ae G1scast6 tt G)olesale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 12 of 24

Original Petition, Request for Disclosure,

Request for Admission, Request for Production, and Virst Set of Interrogatories
29,

30.

31.

32.

33,

34.

35.

36.

37.

38.

39.

Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 20 of 51

Any and all documents and tangible things whose production has not been requested pursuant

 
  
 
   

Any and all documents and tangible things whose production has not been r
to any other item of this request which you do not intend to offer into evid
this case, but which may be used as demonstrative evidence at trial.

 
  

Any information relating to any arrest or conviction to be used for impeachment purposes
against any patty, witness, and/or person with knowledge of relevant facts named
information provided by or to you before trial. Please include the name of the person
convicted, the offense for which he or she was attested or convicted, the year of such arrest

ot conviction, the court of such conviction, and the disposition of the case or allegation.

Any and all calendars, journals, diaries, logs, or notes kept by Defendant covering the month
of the Incident in Question.

All documents regarding PlaintifPs employment history, status, performance, or
compensation obtained by Defendant via an authorization signed by Plaintiff, subpoena,
deposition on written questions, or otherwise.

All documents regarding Plaintiff's medical status, treatment or history obtained by Defendant
via an authorization signed by Plaintiff, subpoena, deposition on written questions, or
otherwise.

All documents regarding Plaintiffs financial status, earnings history, and tax payment history
obtained by Defendant via an authorization signed by Plaintiff, subpoena, deposition on
written questions, or otherwise.

All documents regarding Plaintiffs claims history obtained by Defendant via an authorization
signed by Plaintiff, subpoena, deposition on written questions, or otherwise.

All documents, records, reports, notations, or memoranda regarding the Plaintiff from persons
or entities that compile claim information, to include but not limited to, insurance claims,
unemployment claims, social security claims, and worker’s compensation claims.

All statements or documents that show the identity of any witness to the Incident in Question,
ot any person with knowledge of relevant facts concerning the Incident in Questions, the
events leading up to it, or any damage sustained by Plaintiff.

All documents and tangible things which support your contention that:

a. any act or omission on the part of Plaintiff caused or contributed to the Incident in
Question;

7 | afi
Case Numbei ae bysci 548 Bi mice Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 13 of 24

iginal Petition, Request for Disclosure,

Request for Admission, Request for Production, and First Set of Interrogatories
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 21 of 51

b. any factor, other than a. above, contributed to or was the sole cause of thedii
Question, including but not limited to, acts or omissions of negligen¢
patty or patties, or potential third-party Defendants, sudden emerges c
accident, mechanical defect, or act of God; i.

 
 
 
      
       
   

e

 

  

Cc. any factor caused or contributed to the Plaintiffs damages, including but ngttimited -
to, pre-existing or subsequently existing physical or medical conditic A OF conditions
of the Plaintiff;

d. any ot all of the medical expenses incurred by Plaintiff for treatment of injuries
allegedly resulting from the Incident in Question were not reasonable and/or
necessary;

e. Plaintiffs injuries, if any, were not the result of or caused by the Incident in Question.

40. The architectural plans and drawings for the Premises in Question, specifically with respect to

the location where the Plaintiff was injured.

Al, Any contracts between the owner and/or former owners and contractor who constructed the
Premises in Question.

42. Any contracts between the owner and the manager or managing entity at the time of the
Plaintiff's injury, and for the year immediately preceding Plaintiffs injury.

43. Any contract between the owner and any other person or entity responsible for cating for,
maintaining or cleaning the premises at the time of Plaintiffs injuries.

44, All documents evidencing ownership or occupancy rights to the Premises in Question for the
time of the Incident in Question.

45. A copy of any legal documents that document Defendant's status as a corporation,
partnership, sole proprietorship or joint venture.

46. Any joint venture agreement between the parties or between any party to this suit and any
nonpatty tegatding the ownership, operation, repair, maintenance, cleaning or other service
of or for the Premises in Question.

47. Any rules, management guidelines, operating guidelines, or other similar writing or document
that purports to show operating procedures for the management, care, maintenance,
inspection, repair, cleaning and service of the Premises in Question that were in existence at
the time of the Incident in

Question.

 

Case Numbe pAb seaatét 5 reale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 14 of 34

?
ntif's Original Petition, Request for Disclosure,
Request for Admission, Request for Production, and First Set of Interrogatories
48,

49,

50.

Si.

52.

53,

54.

55.

56.

57.

58.

s

Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 22 of 51

 
 
  

Any rules, management guidelines, operating guidelines, or other similar writing ord Ch
that purports to show operating procedures for the management, care; maintenance;
inspection, repair, cleaning and service of the Premises in Question that‘ate in exigtence
currently. : ft A

    
 
 

Any and all photographs that Defendant has of any equipment, item, or tf
that was at the scene of the incident in question, but has since been relocated’:

 

All of your materials including, but not limited to, employee manuals, memoranda, and
correspondence pertaining to safety rules and/or regulations to be followed by the employees
to ensure the safety of other that were in effect at the time of the Incident in Question, This
includes, but is not limited to, any training films and/or videotapes used by Defendant
concerning previous incidents or the Incident in Question.

All of your materials including, but not limited to, employee manuals, memoranda, and
correspondence pertaining to safety rules and/or regulations to be followed by the employees
to ensure the safety of others that are in effect currently. This includes, but is not limited to,
any training films and/or videotapes used by Defendant concerning previous incidents or the
Incident in Question.

Personnel files or any other documents reflecting the name, address, and/or phone number
of all Defendant’s employees, independent contractors, agents, or representatives working on
the Premises in Question on the date of the Incident in Question.

Any documents regarding maintenance of the Premises in Question from six months before
the Incident in Question through the day of the Incident in Question.

Any documents regarding inspections of the Premises in Question from six months before
the Incident in Question through the day of the Incident in Question.

Any documents or plans indicating subsequent remedial measures anticipated or undertaken
at the Premises since the Incident in Question.

All documents indicating the charges or costs for subsequent remedial measures anticipated
or undertaken at the Premises since the Incident in Question.

All documents, reports, videotapes, photographs, or statements regarding any other Incident
involving injury to another from tripping and falling in the same area on the Premises in
Question from five years before the Incident in Question to present.

Any document memorializing any relationship between the Defendant and any other party to
this lawsuit.

Case Numbe Bis 2t6 tee Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 15 of 24

riginal Petition, Request for Disclosure,

Request for Admission, Request for Production, and First Set of luterragatories

 

 

 

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 23 of 51

L. FIRST SET OF INTERROGATORIES

 
 
  

Pursuant to Rule 197 of the TEXAS RULES OF CIVIL PROCEDURE, you ate requestedto"ans
within fifty (60) days of service of this request, the following Interrogatories.

Preliminary Statement

 

1. The following interrogatoties are to be answered separately and fully, by furnishifig™all
information in your possession, custody or control, including all information to which you have a
superior tight to compel from a third party, such as your agent, authority, or representative.

2. You are to answer the interrogatories under oath. Your attorney in this case is not allowed to
sign or sweat to the answers you have made to the interrogatories.

 

3. You and your attorney ate under a duty to supplement your answers to these interrogatories
by amending your answers if you obtain information upon the basis of which you know that the
answer was incorrect when made or you know that the answer is no longer true, even though it was
correct when made.

4. Whenever an interrogatory requests the identification of a document or documents, please set
forth where the document exists, the name and address of its custodian, a description of its contents,
including its author, date, and addresses, the number of pages it contains, and all attachments to the
original document.

5, If the answer to any interrogatory may be derived or ascertained from your business records,
and the burden of deriving the answer would be substantially the same for Plaintiff and you, you may
specify the records from which the answer may be obtained.

Definitions & Abbreviations

Plaintiff sets forth the following definitions or abbreviations of various words and phrases that are
contained in the Interrogatories. Plaintiff provides the following definitions and abbreviations for the
purpose of clarifying the meaning of various words and phrases contained herein in order to expedite
discovery, i.e., (1) to help the Defendant fully and accurately understand the objectives of Plaintiffs
discovery efforts and (2) to simplify and assist the Plaintiff in PlaintifPs efforts to locate and furnish
the relevant information and documents. It is expressly stipulated and agreed by the Plaintiff that an
affirmative response on the part of the Defendants will not be construed as an admission that any
definition or abbreviation contained hereto is either factually correct or legally binding on the
Defendants.

"Defendant" means the named Defendant answering the request, as well as his/her/its
representatives, agents, and counsel.

Case Numbel S01scaat64 golesale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 16 of 24

ntifes Original Petition, Request for Disclosure,
Request for Admission, Request for Production, and First Set of Interrogatories

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 24 of 51

  

writing, type writing, computer printouts, printing, photograph, and every other means 3 ;
upon any tangible thing or any form of communication, including letters, words, pictures, sounds or
symbols or combinations thereof; and they further include any oral communication later reduced to
writing or confirmed by a letter.

"Documents" shall mean writings of every type and from any source, including originals and non-
identical copies thereof that are in your possession, custody, or control or known by you to exist. This
would include documents sent outside your organization to any source as well as documents intended
for internal use.

The term also includes communications not only in words, but also in symbols, pictures, sound
recordings, film, tapes and information stored in, or accessible through, computer or other
information storage ot retrieval systems. If the information is kept in a computer or informational
retrieval system, the term also includes codes and programming instructions and other materials
necessaty to understand such systems.

The term includes, but is not limited to: calendars, checkbooks, agenda, agreements, analyses, bills,
invoices, records of obligations and expenditures, corporate bylaws and charters, correspondence,
diaries, files, legal documents, financial documents including balance sheets and profit and loss
statements, letters, memorandum recording telephone or in-person conferences, manuals, books,
ptess releases, purchase orders, records, schedules, memos of interviews, evaluations, written reports
of tests or experiments, public relations releases, telegrams, teletypes, work papers, drafts of
documents, and all other writings whose contents relate to the subject matter of the discovery request.

"Person" as used herein means an individual, corporation attnershi association, trust
> > ? > >
governmental entit yy and any otherwise described entity.

PERSON(S) IDENTITY: When an interrogatory requests that you identify a person please

state:
1. His or her full name;
2. His or her present or last known address;
3. His ot her present employers name and address; and
4, His or her occupational position or classification.
"Identify" or "identification":
1. As to a person: When used in reference to a person or individual, the terms
Eholesale Corporation . 1 17
Case Numbel BUI scist6 16 ition Reguatfr Dich, DOcHENt Type: PLAINTIFF'S ORIGINAL PETITION Page 17 of 24

Request for Admission, Request for Production, and First Set of Unterrogatories
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 25 of 51

"identify" or "identification" mean to state his/her full name, address, and telephone
number.

and the agent for service of process.

3, As to a document: When used in reference to a document, the t
"identification" shall include the following:

   

a. The title, heading or caption of such document.
b. The date appearing on such document; or if no date appeats, the
approximate date on which the document was prepated.

A general description of the document.

9

c. The name of the person who signed the document or statement that it was
unsigned.
d. Name of the person or persons who prepared the document.
Name of the person or persons to whom the document was addressed
and to whom the document was sent.
f. The physical location of the document.

4, As to a statement: When used in reference to a statement, the terms "identify" or
"identification" shall include who made the statement, who took or recorded it, and
all others, if any, present during the making thereof; to state when, where and how it
was taken or recorded, and to identify who was present or last known possession,
custody or control thereof.

5. To any other tangible thing: When used in reference to any other tangible thing, the
terms "identify" or "identification" mean to give a reasonably detailed description
thereof, including, if applicable, when, where, and how it was made; to identify who
made it; and to identify who has present or last known possession, custody or control
thereof.

"Incident" or "incident in question" or similar reference as used herein refers to the Incident or
Incident in Question described in the Plaintiffs Original Petition, unless otherwise defined herein,
and which forms the subject matter in this suit.

"Statements" includes any written or graphic statement signed or otherwise adopted or approved by

the person making it and any stenographic, mechanical, electrical, or other recordings, or a
transcription thereof, which is a substantially verbatim recital of an oral statement by the person
making it and contemporaneously recorded.

FIRST SET OF INTERROGATORIES

1. Please state the full name, address, job title and employer of each person answering and
assisting in answering these Interrogatories.

Case Number Bb) BiScastett pliolesale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 18 of 24

viginal Petition, Request for Disclosure,
Request for Admission, Request for Production, and Virst Set of Interrogatories

 
 

Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 26 of 51

ANSWER:

  
   
  
 
 
  

2. State the name and address of the person or entity who owned, was in possessio nor e Oak
possession and/or control of that area of the premises in where the incident in ques 10f., occufked ab. :
the time of the incident.

ANSWER:

 

3. Please identify all experts who may be called as a witness in this case or wh
formed the basis, either in whole or part, of the opinions of any experts who may be called,
With respect to each such expert, specify the following:

a. The subject matter upon which the witness is expected to testify including his/her
impressions and opinions;
b. All facts know to the expert which relate or form the basis of the expert’s mental
impressions or opinions; and
C. All documents, communications, and other tangible things used by, prepared by,
prepared for, or furnished to an expert in anticipation of the expert’s trial or deposition
testimony, including all tests and calculations done by the expert or reviewed by
him/her, whether or not such tests or calculations form the basis of his/her opinion.

ANSWER:

4, If you, or anyone acting on your behalf, know of any oral, written or recorded admission of
any type by the Plaintiff pertaining to this suit, please identify the nature of each admission, the content
of each admission, whether it was oral, written or recorded, the circumstances under which each was
made, the name, address and telephone number of each person who was present when each was made,
the date and location of each admission, and who has possession of each written or recorded

admission.
ANSWER:
5. Please state the contents of any settlement, contribution, or indemnity agreement made with

any other person or entity as a result of the incident made the basis of this suit, including the names
of the parties involved and the details of each agreement, including the amount.

ANSWER:

6. Prior to the present case, please state the name and address of each person who has in the last
ten (10) years sued you or has ever written or caused another to write any letter threatening to sue you
for incidents or events involving the area in question of the premises in question. With respect to
ptior lawsuits or threats of a lawsuit, specify the following:

a. The nature of the lawsuit or threatened lawsuit;
b. The name of any attorney who represented you and any other person in the lawsuit(s);
c. The name of any and all experts hired;
Case Numbe 2Ut ges t84 via Cornero Document Type: PLAINTIFF'S ORIGINAL PETITION Z
ae ie riginal Petition, Request for Disclosure, ype: Page 19 of 24

Request for Admission, Request for Production, and First Set of Interrogatortes
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 27 of 51

d. The name of any and all employees, past or present, who have given a deposition,
including the date(s) of deposition; s

   
     

 

    

 

 

e. The final disposition of each suit or threatened suit; and
f. State the style, cause number, and court of each suit filed.
ANSWER:
7, Please describe in detail any previous and/or subsequent incidents of whith. Défendant 48
aware which occurred in substantially the same way as the Plaintiff's incident or in the sa r nearby.
location. ee
ANSWER:
8. Please describe in detail any changes made by the Defendant, employees, or agents, in the

physical site of the incident before and after the occurrence in question. If the Defendant corrected,
repaired or fixed the area in question in anyway or condition, please state what the cost of repair was,
the date the repairs were done, and the name, address and telephone number of the person or firm
catrying out such repair work.

ANSWER:

9, If Defendant, Defendant's corporate representative, employee or agent has given a statement
to anyone other than Defendant's attorney with respect to the occurrence in question, please state the
name, address and telephone number of the person to whom such statement was given, the date on
which the statement was given, the substance of such statement and whether such statement was a
written or an oral statement.

ANSWER:

10. Was it a regular course of business of the Defendant to conduct a post-incident investigation
into an incident of this sort or to complete an incident report, whether or not litigation was
anticipated? If so, state whether an investigation was conducted, the date(s), full descriptions of the
investigation(s), who conducted the investigation(s) or completed the incident report, the findings or
conclusions of the investigation(s), and where such investigative or incident reports are now located.
If you are claiming privilege as to any investigation based on its allegedly being done in anticipation
of litigation, describe specifically what you are relying on to establish that you had reason to believe
that litigation would ensue, including what overt acts or statements were made by Plaintiff or someone
acting on behalf of the Plaintiff.

ANSWER:

11. Do you contend that the Plaintiff has done anything or failed to do anything that constitutes
a failure to mitigate damages? If so, please describe the basis of your contention and what evidence
exists to support same.

Case Numbef St scat6 pholesale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION Page 20 of 24

riginal Petition, Request for Disclosure,
Request for Admission, Request for Production, and First Set of Interrogatortes
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 28 of 51

ANSWER:

  
 
 

ANSWER:

13. What is Defendant's contention as to the Plaintiff's legal status on the premises'
the occurrence in question, that is whether Plaintiff was a business invitee, licensee or trespasser TF
you contend that Plaintiff was not a business invitee at the time of the occurrence in question, please
state and describe each fact, document or thing on which you base such a contention.

ANSWER:

14, Please state whether the Defendant was aware of the condition and what efforts Defendant
made to warn of the condition which the Plaintiff alleges to be the cause of the occurrence in question.

ANSWER:

15, What is the Defendant's contention as to Plaintiffs knowledge prior to the Incident in
Question, objective or subjective, of the condition of which Plaintiff alleges to be the cause of the
occurrence in question?

ANSWER:

16. State the name, address, and telephone number of all persons who were responsible for
managing the premises on October 7, 2019.

ANSWER:

17, Please state the name, address and telephone number of each employee and/or agent on duty
at the time of the incident made the basis of this lawsuit.

ANSWER:

18. If the Defendant was not the owner of the premises at the time of the Incident in Question,
please state:

a. the nature of Defendant's relationship with the owner of the premises where the
incident in question occurred;

Case Numbep itt Bq lalesale Corporation Document Type: PLAINTIFF'S ORIGINAL PETITION _ Page 21 of 4

viginal Petition, Request for Disclosure,
Request for Admission, Request for Production, and First Set of Interragataries

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 29 of 51

  
 

b. the correct names and addresses of the owners of the premises in question as of June
22,
2018; \
c. the correct names and addresses of the owners of the premises 1
preceding five (5) years; and
d. the complete names of all management companies for the premis
(5) years.
ANSWER:
19. Please identify all devices at the premises in question available to be used to warn people of

conditions such as the condition made the basis of this suit, where such devices were stored, who had
access to such devices, and which were used to warn Plaintiff of the condition at the premises in
question on October 7, 2019. If no such devices were used to warn Plaintiff, then please state why
such devices were not used.

ANSWER:

20. Please identify all employees by name and job title who were working at the premises on
October 7, 2019. Please include whether said employees ate currently employed by Defendant.

ANSWER:
21. Explain the Defendant’s knowledge or lack of knowledge of the condition made the basis of

this cause of action. If the Defendant claims it had no prior knowledge of the condition, please explain
the efforts Defendant took to inspect the property and how the existence of the condition eluded the

Defendant.
ANSWER:
22. Do you believe that the condition made the basis of this cause of action constitutes an

unreasonably dangerous condition? Why or why not?

 

ANSWER:
Naeger a Gada Wholesale Corporation . '
Case Numbep Otte tee Rcettis Dinko, ocument Type: PLAINTIFF'S ORIGINAL PETITION Page 22 of $4

Request for Admission, Request for Production, and First Set of Interrogatortes
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 30 of 51

RESPECTFULLY SUBMITTED,

  
 

LAW OFFICES OF NATHANIEL MA€K:
1777 NE Loop 410 SuIreE 600
SAN ANTONIO, TEXAS 78217
PH: (210) 333-6225

FAX: (210) 855-3152

EMAIL: NMACK@MACKTEXASLAW.COM

* SERVICE BY EMAIL TO THIS ADDRESS ONLY

BY :/S/ NATHANIEL MACK ITT

NATHANIEL MACK, ITI
STATE BAR NO. 24078896
ATTORNEY FOR PLAINTIFF
Newey a Gaga i Kholesale Corporation . 1 ’
Case Numbef A a Rentfie Diehon,  DOouMENt Type: PLAINTIFF'S ORIGINAL PETITION Page 23 of $4

Request for Admission, Request for Production, and First Set of Interrogatories

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 31 of 51

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

November 14, 2019

MARY ANGIE GARCIA

BE) COUN TEXAS
By:

[urd

ERIC GLORIA, mr District Clerk

(NOT VALID WITHOUT THE CLERK'S ORIGINAL SIGNATURE.)

   
   

Case Number: 2019C121616 Document Type: PLAINTIFF'S ORIGINAL PETITION Page 24 of 24
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 32 of 51

EXHIBIT “B”

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 33 of 51

*). CT Corporation Service of Process
ransmitta
10/21/2019
CT Log Number 536472031

 

TO: Laura Aznavoorian, Litigation Supervisor
Gallagher Bassett Services, Inc.
1901 S. Meyers Rd, Suite 200C
Oakbrook Terrace, IL 60181

RE: Process Served in Texas

FOR: Costco Wholesale Corporation (Domestic State: WA)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE AHOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: KATHLEEN NGUYEN, Pltf. vs. COSTCO WHOLESALE CORPORATION, Dft.
DOCUMENT(S) SERVED: Citation, Original Petition
COURTIAGENCY: 438th Judicial District Court Bexar County, TX
Case # 2019Ci21616
NATURE OF ACTION: Personal injury - Failure to Maintain Premises in a Safe Condition - 10/07/2019

ON WHOM PROCESS WAS SERVED: C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE: By Process Server on 10/21/2019 at 12:36
JURISDICTION SERVED : Texas

APPEARANCE OR ANSWER DUE: By 10:00 a.m. on the Monday next following the expiration of 20 days after you
were served this Citation and Original Petition

ATTORNEY(3) / SENDER(S): Nathaniel Mack
Law Offices of Nathaniel Mack [Il, PLLC
1777 NE Loop 410 Suite 600
San Antonio, TX 78217
210-333-6225

ACTION ITEMS: CT has yetained the current tog, Retain Date: 10/21/2019, Expected Purge Date:

Image SOP
Email Notification, Laura Aznavoorian laura_aznavoorian@gbtpa.com
Email Notification, Zois Johnston zjohnston@costco.com

Email Notification, Maureen Papier maureen_papier@gbtpa.com

SIGNED: C T Corporation System
ADDRESS: 1999 Bryan Street
Suite 900
Dallas, TX 75201
For Questions: 866-665-5799

SouthTeam2@wolterskluwer.com

Page 1of 1/558

Information displayed on this transmittal fs for CT
Corporation's record keeping purposes only and fs provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves, Recipient is
responsible for Interpreting sald documents and for taking
appropriate action, Signatures on certified mall receipts
confirm receipt of package only, not contents.

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 34 of 51

PRIVATE PROCESS

Case Number: 2019-Cl-21616 BE ES RE Ill

2618CI21616 $88682

x THLEEN NGUYEN IN THE DISTRICT COURT
‘. 438th JUDICIAL DISTRICT
COSTCO WHOLESALE CORPORATION BEXAR COUNTY, TEXAS
(Nota:Attached Oocumont Hay Contain Additional Litigants.)

. CITATION
"THE STATE OF TEXAS”
Directed To: COSTCO WHOLESALE CORPORATION ( of ZI by C1

BY SERVING ITS: REGISTERED AGENT, CT CORPORATION SYSTEM

‘You have been sued. You may employ an attorney. If you or your altorney do nol file a written answer with the clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
PETITION REQUEST FOR DISCLOSURE, REQUEST FOR ADMISSION, REQUEST FOR PRODUCTION & 1ST SET OF
INTERROGATORIES , a default judgment may be taken against you," Said ORIGINAL PETITION REQUEST FOR DISCLOSURE,
REQUEST FOR ADMISSION, REQUEST FOR PRODUCTION & 1ST SET OF INTERROGATORIES was filed on the 15th day of October,

2019.

{SSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 18TH DAY OF OCTOBER AD., 2019.
Mary Angie Garcia

Bexar County District Clerk
101 W. Nueva, Suite 217
San Antonio, Texas 78205

NATHANIEL MACK III
ATTORNEY FOR PLAINTIFF
1777 NE LOOP 410 600
SAN ANTONIO, TX 78217

 

By: Elvira Enriquez, Deputy

 

 

 

 

 

 

KATHLEEN NGUYEN ' Case Number: 2019-C1-21616

VS Officer's Return Court: 438th Judicial District Court

COSTCO WHOLESALE CORPORATION

{ received this CITATION on at o'clock __M. and{ } executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION

REQUEST FOR DISCLOSURE, REQUEST FOR ADMISSION, REQUEST FOR PRODUCTION & 1ST SET OF INTERROGATORIES the dale of delivery endorsed on it to he defendant,
. in person on the al oclock __ MM.

at: or( }nol executed because

 

Fees: «Bad go/PPS A: «Date certification expires:
County, Texas

 

By:

 

OR: VERIFICATION OF RETURN (If not served by a poace officer) SWORH TO THIS

 

 

NOTARY PUBLIC, STATE OF TEXAS

, ay date of birth is 0 and my addrese ts
County.

OR: Hy name is

 

 

1 dectare under ponalty of perjury that the foregoing te true and correct, Exacuted tn County, State of Texas. on

the dey of, 28.

 

 

Declarant
ORIGINAL (DK682)

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 35 of 51

EXHIBIT “C”

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 36 of 51

FILED .

10/31/2019 9:03 AM

Mary Angie Garcia

Bexar County District Clerk
Accepted By: Maria Jackson

CAUSE NO. 2019CI21616

KATHLEEN NGUYEN,

IN THE DISTRICR. COURT,’
Plaintiff, A

  
 

Vv.

COSTCO WHOLESALE CORPORATION,
Defendant.

 

00> CO? CO? “On tO? GO? LO?
pS
Ww
Co
fa
=x
q
Oo
ed

BEXAR COUNTY, TEXAS

DEFENDANT COSTCO WHOLESALE CORPORATION’S ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION

Defendant, Costco Wholesale Corporation, files its Original Answer to Plaintiff's Original

Petition,
IL
GENERAL DENIAL
1, Subject to such stipulations and admissions as may hereinafter be made, Defendant asserts

a general denial as authorized by Rule 92 of the TEXAS RULES OF CIVIL PROCEDURE, and
respectfully request that Plaintiff be required to prove the charges and allegations made against

Defendant by a preponderance of the evidence as required by the Constitution and laws of the State

of Texas.
Il.
AFFIRMATIVE DEFENSES
2. Defendant affirmatively pleads pursuant to TEX. Civ. PRAc, & REM, CoDE § 33 that

Plaintiffs claim is barred in whole or in part, by the proportionate responsibility of Plaintiff's own
negligence or of that of a responsible third party over whom Defendant had no control which were
the sole or an alternative proximate cause of the occurrence and damages complained of by
Plaintiff.

3, Defendant affirmatively pleads that they are entitled to any and all relief permitted pursuant
to TEX. CIv. PRAC, & REM. CODE § 41.0105 in the form of evidentiary exclusion of any and all
damages amounts not actually paid or incurred by or on behalf of the Plaintiff. In the alternative,
Defendant seeks a deduction in any post-verdict award, if any, based on those amounts.

4, Defendant affirmatively pleads that the recovery of damages claimed by Plaintiff is limited

pursuant to the provision of the TEX. Civ. PRAC. & REM. CODE §18.091 for any recovery seeking

Case Number: 2019C121616 Document Type: DEFENDANT'S ORIGINAL ANSWER Page | of 4
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 37 of 51

loss of earnings, loss of earning capacity, loss of contribution of a pecuniary value, or loss of

     

inheritance, that evidence must be presented for proof in the form of a net loss after

income tax payments or unpaid liability pursuant to any federal income tax law
iil.

PRAYER

For the foregoing reasons, Defendant, COSTCO WHOLESALE CORPO ‘A

Ne . et
that Plaintiff recover nothing from Defendant, that the Court enter Judgment that'Defendant

 

TON, prays Z

recover all costs of court, and for all other relief to which Defendant may be entitled.

Respectfully submitted,

oy Geet eh

ROBERT A, VALADEZ
State Bar No. 20421845

SHELTON & VALADEZ, P.C.

600 Navarro, Suite 500

San Antonio, Texas 78205-1860
Ph: (210) 349-0515

Fx: (210) 349-3666
rvaladez(@shelton-valadez.com
ATTORNEY FOR DEFENDANT

2
Case Number: 2019C121616 Document Type: DEFENDANT'S ORIGINAL ANSWER Page 2 of 4
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 38 of 51

CERTIFICATE OF SERVICE

   

accordance with the Texas Rules of Civil Procedure on the {ar

VIA E-SERVICE

Nathaniel Mack IH

Law Offices of Nathaniel Mack IU, PLLC
1777 NE Loop 410, Suite 600

San Antonio, Texas 78217
nmack(@macktexaslaw.com

fw kde

ROBERT A. VALADEZ

Case Number: 2019Ci21616 Document Tye: DEFENDANT'S ORIGINAL ANSWER Page 3 of 4
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 39 of 51

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

|, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

November 14, 2019

MARY ANGIE GARCIA
BE COUNTY, TEXAS

By: usw

ERIC GLORIA, Deputy District Clerk
(NOT VALID WITHOUT THE CLERK'S ORIGINAL SIGNATURE.)

Case Number: 2019C121616 Document Type: DEFENDANT'S ORIGINAL ANSWER Page 4 of 4
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 40 of 51

EXHIBIT “D”

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 41 of 51

FILED . :
10/31/2019 9:03 AM

Mary Angie Garcia

Bexar County District Clerk
Accepted By: Maria Jackson

KATHLEEN NGUYEN,
Plaintiff,

Vv,

COSTCO WHOLESALE CORPORATION,

Defendant.

CAUSE NO, 2019CI21616

pe Elk Apes

IN THE DISTRICT COURT).

 
  

438™ JUDICIAL DISTRICT

 

COD COD CO? CO? 6O> (> CO?

  

BEXAR COUNTY, T

DEFENDANT’S JURY DEMAND

Defendant, COSTCO WHOLESALE CORPORATION tenders the proper jury fee and

respectfully demands a trial by jury.

Case Number: 2019C121616

Respectfully submitted,

Duct holy

ROBERT A. VALAD
State Bar No, 2042184
rvaladez@shelton-valadez.com

SHELTON & VALADEZ, P.C,

600 Navarro, Suite 500

San Antonio, Texas 78205-1860
(210) 349-0515 Telephone
(210) 349-3666 Facsimile

ATTORNEY FOR DEFENDANT
COSTCO WHOLESALE CORPORATION

Document Type: DEFENDANT'S JURY DEMAND Page | of 3
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 42 of 51

CERTIFICATE OF SERVICE

  
    
 

I certify that a true and correct copy of the above and foregoing ] orwatded. in.
da ober;

accordance with the Texas Rules of Civil Procedure 8, 21 and 21a on the oY
to:

Nathaniel Mack III

Law Offices of Nathaniel Mack II, PLLC
1777 NE Loop 410, Suite 600

San Antonio, Texas 78217
nmack(@macktexaslaw.com

del tbrkby

ROBERT A. VALADEZ

 

Case Number: 2019C121616 Document Type: DEFENDANT'S JURY DEMAND page 3 of
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 43 of 51

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

1, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

November 14, 2019

MARY ANGIE GARCIA
BEXAR COUNTY, TEXAS

By: | QLA- :

ERICGLORIA, Depfity District Clerk
(NOT VALID WITHOUT, HE CLERK'S ORIGINAL SIGNATURE.)

Case Number: 2019C121616 Document Type: DEFENDANT'S JURY DEMAND Page 3 of 3
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 44 of 51

EXHIBIT “E”

 

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 45 of 51

 

 

Case #2019CI21616

Name: KATHLEEN NGUYEN

Date Filed : 10/15/2019

Case Status : PENDING

Litigant Type : PLAINTIFF

Court : 438

Docket Type : OTHER INJURY OR DAMAGE
Business Name : 2019CI21616

Style : KATHLEEN NGUYEN

Style (2) : vs COSTCO WHOLESALE CORPORATION
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 46 of 51

Case History

Currently viewing all records

Sequence Date Filed Description
POOO06 10/31/2019 JURY DEMAND JURY FEE PAID
POOO005 10/31/2019 ORIGINAL ANSWER OF
COSTCO WHOLESALE CORPORATION
S00002 10/18/2019 CITATION

COSTCO WHOLESALE CORPORATION
ISSUED: 10/18/2019 RECEIVED: 10/18/2019
EXECUTED: 10/21/2019 RETURNED: 10/22/2019

POOQ004 10/16/2019 REQUEST FOR SERVICE AND PROCESS
POO003 10/16/2019 SERVICE ASSIGNED TO CLERK 3
POQO002 10/15/2019 SERVICE ASSIGNED TO CLERK 3

POO001 10/15/2019 PETITION

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 47 of 51

EXHIBIT “F”

 
2019 Case 5:19-cv-01359 Document "FieaL T2019 Page 48 of 51

 

Franchise Tax Account Status
As of : 11/19/2019 14:20:43

This page is valid for most business transactions but is not sufficient for filings with the Secretary of State

COSTCO WHOLESALE CORPORATION
Texas Taxpayer Number 19112232806
Mailing Address 999 LAKE DR STE 200 ISSAQUAH, WA 98027-5367

@ Right to Transact Business in
Texas

State of Formation WA
Effective SOS Registration Date 09/15/1999
Texas SOS File Number 0012842406
Registered Agent Name CT CORPORATION SYSTEM
Registered Office Street Address 1999 BRYAN ST., STE. 900 DALLAS, TX 75201

ACTIVE

httne/imuena cna ctata ty ricienalrnaSeaarchRin£

4/4

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 49 of 51

EXHIBIT “G”

 
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 50 of 51

CAUSE NO. 2019CI21616

KATHLEEN NGUYEN : IN THE DISTRICT COURT
Plaintiff §

v. : 438™ JUDICIAL DISTRICT

COSTCO WHOLESALE §

CORPORATION : BEXAR COUNTY, TEXAS
Defendant

DEFENDANT’S NOTICE OF FILING OF NOTICE OF REMOVAL

Notice is given that Defendant COSTCO WHOLESALE CORPORATION, has filed a
Notice of Removal on this day, attached as Exhibit A, in the office of the Clerk of the United States

District Court for the Western District of Texas, San Antonio Division.

Respectfully submitted

SHELTON & VALADEZ, P.C.
600 Navarro, Suite 500

San Antonio, Texas 78205
Telephone: (210) 349-0515
Facsimile: (210) 349-3666
rvaladez(@shelton-valadez.com

By: JZ A“ buy pom: sae

ROBERT A. VALADEZ

State Bar No. 20421845

COUNSEL FOR DEFENDANT

COSTCO WHOLESALE CORPORATION
Case 5:19-cv-01359 Document1 Filed 11/20/19 Page 51 of 51

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above and foregoing was served by certified
mail return receipt requested in accordance with Federal Rules of Civil Procedure on the ay

of November 2019 to:

VIA E-SERVICE

Nathaniel Mack

LAW OFFICES OF NATHANIEL MACK III, PLLC
1777 NE Loop 410 Suite 600

San Antonio, Texas 78217
nmack@macktexaslaw.com

DD) A~— Hf Iay-kermi 95 nd

ROBERT A. VALADEZ

Page 2 of 2
